Title: From Alexander Hamilton to Oliver Wolcott, Junior, [13 September 1789]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, September 13, 1789]
Sir

It is with pleasure I am able to inform you that you have been appointed Auditor in the Department of the Treasury. The salary of this office is 1500 Dollars. Your friends having expressed a doubt of your acceptance, I cannot forbear saying, that I shall be happy to find the doubt has been ill founded; as from the character I have received of you, I am persuaded you will be an acquisition to the department.
I need scarcely add that your presence here as soon as possible is essential to the progress of business.
I am Sir   Your obedient servant

Alexander HamiltonSecretary of the Treasury.
New York Sepr. 13. 1789
Oliver Wolcott Esqr

